UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
SIMON GREENSTONE PANATIER, PC
Leah C. Kagan, Esq.
1201 Elm Street, Suite 3400
Dallas, TX 75270
Email: LKagan@sgpblaw.com
(214) 276-7680
(214) 276-7699
Attorneys for Plaintiffs

 SZAFERMAN, LAKIND,
  BLUMSTEIN & BLADER, P.C.
 Arnold C. Lakind, Esq.
 Robert E. Lytle, Esq.
 101 Grovers Mill Road, Suite 200
 Lawrenceville, N.J. 08648                             Case No. 19-01403-KCF
 Email: ALakind@szaferman.com
         RLytle@szaferman.com                          Lead Case No: 19-10289-LSS
 Telephone: (609) 275-0400
 Fax: (609) 275-4511                                   Chapter 11
~~~~--------------------------~
 InRe:
 Imerys Talc America, Inc.                             Hearing Date: June 18, 2019
r---~--------~--------~--------~
 APRIL DEJESUS and EDWIN DEJESUS,
                                                       Judge: Hon. Kathryn C. Ferguson,
                       Plaintiffs,                     Chief Judge

              v.
BRENNTAG NORTH AMERICA, INC. (sued
individually and as successor-in-interest to MINERAL
PIGMENT SOLUTIONS, INC. and as successor-in-           ORDER OF REMAND
interest to WHITTAKER CLARK & DANIELS,
INC.);

BRENNTAG SPECIALTIES, INC. f/klaMINERAL
PIGMENT SOLUTIONS, INC. (sued individually and
as successor-in-interest to WHITTAKER CLARK &
DANIELS, INC.);

COTY, INC. and its subsidiary NOXELL
CORPORATION, for its CoverGirl brand of products;

CYPRUS AMAX MINERALS COMPANY (sued
individually, doing business as, and as successor to
AMERICAN TALC COMPANY, METROPOLITAN


2967583.1
TALC CO. INC. and CHARLES MATHIEU INC. and
SIERRA TALC COMPANY and UNITED TALC
COMPANY);

IMERYS TALC AMERICA, INC. (sued
individually and as successor-in-interest to LUZENAC
AMERICA, INC. successor-in-interest to CYPRUS
INDUSTRIAL MINERALS COMPANY and
WINDSOR MINERALS, INC. and
METROPOLITAN TALC CO. INC.);

JOHNSON & JOHNSON;

JOHNSON & JOHNSON CONSUMER INC., a
subsidiary of JOHNSON & JOHNSON;

NEW RUE21 LLC;

NOXELL CORPORATION f/k/a NOXZEMA
CHEMICAL COMPANY, for its CoverGirl brand of
products, a subsidiary of COTY INC.;

THE PROCTER & GAMBLE COMPANY (sued
individually and as successor-in-interest to
NOXZEMA CHEMICAL COMPANY and its
CoverGirl brand of products);

RUE21, INC.;

WHITTAKER CLARK & DANIELS, INC.;

JOHN DOE CORPORATIONS 1-50 (fictitious);

ENCHANTE ACCESSORIES INC.,
                 Defendants.


        This matter having been opened to the Court on behalf of Plaintiffs, on notice to counsel

for Johnson & Johnson, and the Court having considered the papers submitted in support of and

in opposition to the present Motion for Remand, as well as the arguments of counsel; and for

good cause having been shown;


        IT IS on this _ _ _ day of _ _ _ _ _ _ _ _, 2019,


2967583.1
        ORDERED that Plaintiffs' Complaint be and is hereby remanded to the Superior Court of

New Jersey, Middlesex County; and it is further


        ORDERED that a copy of this Order be served on all counsel of record within seven

days.




                               Honorable Kathryn C. Ferguson, Chief Judge




2967583.1
